Memorandum Order by
Judge Wilkinson,
Now, February 28, 1977, the above appeal having come on for argument and it appearing to the Court and counsels for all parties that remand to the Workmen’s Compensation Appeal Board (Board) is necessary to have it make findings of fact and conclusions of law as to the extent of claimant’s partial disability, by oral agreement of counsel in open Court, the order of the Board dated April 22, 1976, is hereby reversed and the matter is remanded to the Board, if additional testimony is needed or to the referee if based on the present record of the proceedings, for the purpose of making findings of fact and conclusions of law as to the extent of claimant’s partial disability.
A right of appeal is preserved to any party aggrieved by the order of the Board on remand.